Case 1:17-cv-01962-PAB-KMT Document 96 Filed 08/22/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-01962-PAB-KMT

  JOHN DOE,

          Plaintiff,

  v.

  UNIVERSITY OF DENVER,
  UNIVERSITY OF DENVER BOARD OF TRUSTEES,
  REBECCA CHOPP, individually and as agent for University of Denver,
  KRISTIN OLSON, individually and as agent for University of Denver,
  JEAN McALLISTER, individually and as agent for University of Denver,
  SIRI SLATER, individually and as agent for University of Denver, and
  ERIC BUTLER, individually and as agent for University of Denver,

          Defendants.


                                        FINAL JUDGMENT


          In accordance with the orders filed during the pendency of this case, and pursuant to Fed.

  R. Civ. P. 58(a), the following Final Judgment is hereby entered.

          Pursuant to the Order [Docket No. 95] of Chief United States District Judge Philip A.

  Brimmer entered on August 20, 2019, it is

          ORDERED that Plaintiff John Doe’s Motion for Partial Summary Judgment [Docket No.

  70] is DENIED. It is further

          ORDERED that Defendants’ Motion for Summary Judgment [Docket No. 71] is

  GRANTED IN PART and DENIED IN PART. It is further

          ORDERED that plaintiff’s first and second claims for relief are dismissed with prejudice.

  It is further
Case 1:17-cv-01962-PAB-KMT Document 96 Filed 08/22/19 USDC Colorado Page 2 of 2




            ORDERED that plaintiff’s third, fourth, fifth, and sixth claims for relief are dismissed

  without prejudice. It is further

            ORDERED that judgment is entered in favor of defendants and against plaintiff. It is

  further

            ORDERED that defendants are awarded their costs, to be taxed by the Clerk of the Court

  pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1. It is further

            ORDERED that this case is closed.

            Dated at Denver, Colorado this 22nd day of August, 2019.

                                                          FOR THE COURT:

                                                          Jeffrey P. Colwell, Clerk


                                                          By s/ S. Grimm
                                                            Deputy Clerk




                                                     2
